Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Response to Amendment
Applicant's amendment filed on 12/9/2021 have been entered and fully considered.  Claims 1, 3, 5 and 6 are amended, and claims 1-10 are currently pending.

Response to Arguments
Applicant's arguments with respect to claims 1-10 have been fully considered but are moot based upon the new grounds of rejection necessitated by applicant's amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2015/0304796 A1), in view of Chandramouli et al. (US 2015/0172909 A1), hereinafter Chandramouli, further in view of Liu et al. (US 2015/0016307 A1), hereinafter Liu. 


a first network node (Figure 1 and Paragraph 0012; MTC-IWF), the first network node (Figure 1 and Paragraph 0012; MTC-IWF) comprising:
at least one processor (Figures 1, 12 and Paragraph 0127; MTC-IWF is device in a network that communicates with other devices, and further it performs a determination in Figure 12, therefore a processor is present in order to perform various functions); and
at least one memory coupled to the at least one processor, the at least one memory storing instructions that when executed by the at least one processor (Figures 1, 12 and Paragraph 0127; MTC-IWF is device in a network that communicates with other devices, and further it performs a determination in Figure 12, therefore a memory is coupled to the processor in order to store instructions to perform various functions) cause the at least one processor to:
receive, from a second network node (Paragraph 0125; the MTC server), a first message including an indicator related to a charging (Paragraph 0125; the MTC server sends the MTC device triggering information to an MTC-IWF.  Paragraph 0124; the MTC device triggering information includes at least a MTC device identification and the triggering identification [interpreted as indicator]), and
send a second message related to a Charging Data Record (CDR) to a Charging Gateway Function (CGF) (Figure 12 and Paragraph 0103; generating, by the MTC-IWF, charging data records (CDR) according to the triggering identification and sending the CDR to a charging system).
Xu may not specifically teach a first network node in a Visited Public Land Mobile network (VPLMN), when a User Equipment (UE) roams to the VPLMN, charging of the roaming, and the CDR including an identifier of the UE.  In an analogous art, Chandramouli teaches a first network node in a Visited Public Land Mobile network (VPLMN) (Paragraph 0061; a visited MTC in visited network), when a User Equipment (UE) roams to the VPLMN, charging of the roaming (Paragraph 0061; a visited MTC interworking function (V-MTC-IWF) in roaming scenarios, and it conventionally has to support charging functionality.  Paragraph 0062; an MTC-IWF can work in H-MTC-IWF and/or V-MTC-IWF mode, based on the actual situation. Thus the H-MTC-IWF and the V-MTC-IWF may be implemented in one network element (MTC-IWF), which may be configured to operate in H-MTC-IWF mode when it is located in the H-PLMN and in V-MTC-IWF mode when it is located in the V-PLMN), and the CDR including an identifier of the UE (Paragraphs 0020 and 0094; generation of device trigger CDRs with external identifier of the UE and SCS identifier).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Xu and Chandramouli because there is a need to support charging functionality in the serving node (for example MME) to address inter-operator charging in case of roaming scenarios for T5 based triggering and other T5 based features like small data transmission and monitoring to work (Chandramouli, Paragraph 0008).
The combination of Xu and Chandramouli may not specifically teach receive a message including information related to whether a charging is possible or not; and the CDR including a field for an address of the first network node in the network.  In an analogous art, Liu teaches receive a message including information related to whether a charging is possible or not [According to applicant's filed specification, paragraphs ; and the CDR including an identifier of the UE and a field for an address of the first network node in the network (Paragraphs 0091, 0092 and 0094; the MTC-IWF generates a charging request including MTC service type information, and sends the charging request to an online charging subsystem/offline charging subsystem; wherein the MTC service type information may include an MTC-IWF identifier).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Xu, Chandramouli and Liu because it would preventing issues such as when an SM is used to bear a device trigger request, with an existing charging mechanism, a flexible charging requirement for the MTC service cannot be fulfilled, as it cannot tell whether an SM is for a particular service such as device trigger in an MTC service, thereby failing to charge for different service types (Liu, Paragraph 0023).  

Regarding claims 2 and 4, the combination of Xu/Chandramouli/Liu teaches all of the limitations of claims 1 and 3, as described above.  Further, Xu teaches wherein the second network node is a Service Capability Server (SCS) (Figures 11, 12, Paragraphs 0113, 0114, and 0122; second network node is a Service Capability Server (SCS)).

Regarding claims 5 and 6, Xu teaches a User Equipment (UE) (Figure 1 and Paragraph 0012; UE) in a mobile communication system (Figure 1 and Paragraph 0012; MTC architecture in 3GPP network), the UE comprising: 
at least one processor (Figures 1, 12 and Paragraph 0136; UE is device in a network that communicates with other devices, and further it performs a determination in Figure 12, therefore a processor is present in order to perform various functions); and 
at least one memory coupled to the at least one processor, the at least one memory storing instructions that when executed by the at least one processor cause the at least one processor to (Figures 1, 12 and Paragraph 0127; UE  is device in a network that communicates with other devices, and further it performs a determination in Figure 12, therefore a memory is coupled to the processor in order to store instructions to perform various functions): 
receive information via a Radio Access Network (RAN) from a first network node in the VPLMN (Figure 12 and Paragraph 0132; the MME/SGSN/MSC sends the triggering information to a user equipment), wherein the first network node is configured to receive, from a second network node (Paragraph 0125; the MTC server), a first message including an indicator related to a charging of the roaming (Paragraph 0125; the MTC server sends the MTC device triggering information to an MTC-IWF.  Paragraph 0124; the MTC device triggering information includes at least a MTC device identification and the triggering identification [interpreted as indicator]), and
send a response via the RAN to the first network node (Figure 2 and Paragraph 0013; UE sends an acknowledgement message to an MTC server via a network node), and the first network node is configured to send a second message related to a Charging Data Record (CDR) to a Charging Gateway Function (CGF) (Figure 12 and Paragraph 0103; generating, by the MTC-IWF, charging data records (CDR) according to the triggering identification and sending the CDR to a charging system), 
Xu may not specifically teach a first network node in a Visited Public Land Mobile network (VPLMN), when a User Equipment (UE) roams to the VPLMN, charging of the roaming, and the CDR including an identifier of the UE.  In an analogous art, Chandramouli teaches a first network node in a Visited Public Land Mobile network (VPLMN) (Paragraph 0061; a visited MTC in visited network), when a User Equipment (UE) roams to the VPLMN, charging of the roaming (Paragraph 0061; a visited MTC interworking function (V-MTC-IWF) in roaming scenarios, and it conventionally has to support charging functionality.  Paragraph 0062; an MTC-IWF can work in H-MTC-IWF and/or V-MTC-IWF mode, based on the actual situation. Thus the H-MTC-IWF and the V-MTC-IWF may be implemented in one network element (MTC-IWF), which may be configured to operate in H-MTC-IWF mode when it is located in the H-PLMN and in V-MTC-IWF mode when it is located in the V-PLMN), and the CDR including an identifier of the UE (Paragraphs 0020 and 0094; generation of device trigger CDRs with external identifier of the UE and SCS identifier).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Xu and Chandramouli because there is a need to support charging functionality in the serving node (for example MME) to address inter-operator 
The combination of Xu and Chandramouli may not specifically teach receive a message including information related to whether a charging is possible or not; and the CDR including a field for an address of the first network node in the network.  In an analogous art, Liu teaches receive a message including information related to whether a charging is possible or not [According to applicant's filed specification, paragraphs 0040-0042, the MTC-IWF verifies whether or not the received message should be charged based on an indicator which indicates the received message is a certain kind of message] (Paragraphs 0091, 0092 and 0097; MTC-IWF receives an MTC service request message or an MTC service requesting SM [interpreted as received message], and generate a charging request including MTC service type information, which may include an MTC service type identifier [interpreted as indicator that identifies the kind of message that should be charged] obtained from the received MTC service request message or MTC service requesting SM.  Different types of MTC services can be distinguished by the MTC service type identifier); and the CDR including an identifier of the UE and a field for an address of the first network node in the network (Paragraphs 0091, 0092 and 0094; the MTC-IWF generates a charging request including MTC service type information, and sends the charging request to an online charging subsystem/offline charging subsystem; wherein the MTC service type information may include an MTC-IWF identifier).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to  

Regarding claims 7, 8, 9 and 10, the combination of Xu/Chandramouli/Liu teaches all of the limitations of claims 1, 3, 5, and 6, as described above.  Further, Xu teaches wherein the first network node is a Machine Type Communication-Inter-Working Function (MTC-IWF) (Figures 1, 12, Paragraphs 0012 and 0125-0130; first network node is MTC-IWF).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Srilakshmi K Kumar/SPE, Art Unit 2647